Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farhad Shir (59,403) on May 26, 2022.

The application has been amended as follows: 
In the Claims -
In Claim 1, the claim has been amended as marked below: 
1. (Currently Amended) A stop member comprising:
a first member including a first insert inserted into a slider via a rear mouth of the slider, and a first base positioned rearward of the first insert and including a first permanent magnet; and
a second member including a second insert inserted into the slider via a slit extending between the rear mouth and a front mouth of the slider, and a second base locatable onto the first base and including a second permanent magnet,
wherein the first and second bases are configured to effect (i) magnetic attraction between the first and second permanent magnets when the first and second bases are overlaid or (ii) both of magnetic attraction and repulsion between the first and second  permanent magnets when the first and second bases are overlaid, and
wherein the second base rotates relative to the first base in accordance with the magnetic attraction or both of the magnetic attraction and repulsion in a direction such that the second insert pivots toward the slit.

In Claim 20, lines 6 - 7, the recitation ", the axial portion being adapted to house one of the first and second permanent magnets" has been removed since it is a duplication of the limitation previously recited in the claim (lines 5 - 6).
Reasons for Allowance
Claims 1 - 3, 6, 8, 9, 11 - 14, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a stop member wherein the second base (62) rotates relative to the first base (61) in accordance with the magnetic attraction or both of the magnetic attraction and repulsion in a direction such that the second insert (72) pivots toward the slit (46) (of the slider 40) in combination with the other structural elements of Claim 1. It is further noted that the second base (62) rotates toward the first base (61) with the magnetic attraction between the permanent magnets (111, 112) due to the sloped surface 83 in figure 5 and the sliding portion 84 in figure 8 while both the magnetic attraction and repulsion between the magnets (111. 112) will cause the rotation of the second base as shown in figure 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             
/Robert Sandy/Primary Examiner, Art Unit 3677